Case 1:15-cr-00099-WS-MU Document 103 Filed 09/13/21 Page 1 of 1              PageID #: 528




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 MARIO ROOSHON OSBORNE,                   )
                                          )
       Petitioner,                        )
                                          )      CIV. A. NO. 17-0100-WS
 vs.                                      )
                                          )      CRIM. A. NO. 15-0099-WS-MU
 UNITED STATES OF AMERICA,                )
                                          )
       Respondent.                        )

                                         ORDER

        After due and proper consideration of all portions of this file deemed relevant to

 the issues raised, and no objections having been filed, the Report and

 Recommendation of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is

 adopted as the opinion of this Court. For the reasons set forth in the Report and

 Recommendation, the District Court answers the question posed by the Eleventh

 Circuit Court of Appeals on remand in the affirmative and makes a factual finding that

 Thomas did advise Osborne that he could receive a sentence longer than the 10-year

 sentence that Osborne expected.



       DONE and ORDERED this 13th day of September 2021.



                                   s/WILLIAM H. STEELE
                                    UNITED STATES DISTRICT JUDGE
